Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
Office Action Summary
This is the initial Office action for application 16/558934 filed 09/03/2019, which is a continuation of application 15/486785, which is now currently U.S. Patent No. 10,450,701.
Claims 1-20 are currently pending and have been fully considered.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10450701.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward the formation of bio-product from a mixture comprising organic matter feedstock, a solvent and a pulping liquor.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IVERSEN (U.S. 9212317).
IVERSEN teaches a process for conversion of organic material into oil.
The process is taught in the abstract and taught to involve conversion of slurries of biomass and/or organic waste in hot pressurized water (solvent) wherein alkali salts and/or water soluble organics are recovered from the water effluent and is recycled.
The process is taught in lines 10-30 of column 2 to involve forming a mixture by heating and pressurizing the mixture in the presence of a homogeneous catalyst (treating the reaction mixture in a reactor vessel at a reaction temperature and pressure sufficient for conversion into a product mixture comprising a bio-product).  Afterward, the mixture is cooled to ambient temperature and ambient pressure (depressurizing and cooling the product mixture).  
The organic material is taught in lines 33-43 of column 5 to be selected from a group that consist of black liquor (pulping liquor) as well as lignite, agricultural waste (organic matter feedstock ), or a combination.  The organic material is further taught in lines 43-67 of column 9, and lines 1-13 of column 10, to comprise biomass and includes lignocellulosic materials.  
Regarding claims 2, 3, and 15, the organic material is taught in lines 33-43 of column 5 to be selected from a group that consist of several that comprise lignite. The organic material is further taught in lines 43-67 of column 9, and lines 1-13 of column 10, to comprise biomass and includes lignocellulotic materials.  
Regarding claim 4, the organic material is taught in lines 33-43 of column 5 to be selected from a group that may consist of black liquor (pulping liquor) along with a combination of another feedstock such as lignite.
Regarding claim 5, the composition of black liquor is not explicitly taught.
However, black liquor is explicitly taught.

Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  
Regarding claims 6-9, the homogeneous catalyst used is taught to comprise potassium and/or sodium in the form of salts such as sodium hydroxide, sodium carbonate, and sodium bicarbonate.  
White liquor is known to comprise sodium hydroxide, and sodium carbonate.
Green liquor is known to comprise sodium carbonate.  
Furthermore, white liquor is generated from green liquor which is generated from black liquor.
It appears that one of ordinary skill in the art would substitute green liquor or white liquor for the black liquor with a reasonable expectation of success.  
Regarding claim 10, the conditions of the treatment is taught in lines 10-30 of column 7 to comprise 50-500 bar and 250-500°C.  
A prima facie case of obviousness exists wherein the claimed ranges overlap. Regarding claim 11, lines 51-67 of column 12 teach that heating may be 
Regarding claims 12 and 13, the amount of water and liquor are not explicitly stated. 
However, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 14, heated pressurized water is taught to be used.
Regarding claim 16, the organic material is taught in lines 57-67 to include biomass that contain molecules such as cellulose, hemicellulose, and lignin.  
The amounts of cellulose, hemicellulose and lignin are not explicitly stated. 
However, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  
See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 17 and 18, an example of the process is taught in lines 23-47 wherein a raw product from treatment comprises soluble organic material.
The amount of soluble organic material is taught in lines 11-15 of column 4 in which the amount is present in more than 50 wt% of residual fraction of the product mixture.  Furthermore, it is taught in lines 60-67 of column 3 that 
Regarding claim 19, a pretreatment step is taught in lines 40-56 of column 7 in which an additive may be added prior to treatment. 
Regarding claim 20, the raw product of top phase of bio-oil, water phase with soluble organic compounds and a bottom phase comprising inorganic salts are separated.  
Although bio-oil is not taught to be dissolved to be separated, extraction techniques are well-known in the art for separation and would be obvious to one of ordinary skill to use to separate the bio-oil from the other liquid phases.  Suspended particles in the mixture are taught in lines 5-19 of column 13 to be removed in one or more particles separation devices.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over POWELL et al. (USPGPUB 2012/0152836).
POWELL et al. teach a process for producing biofuels from biomass.
% sulfur content (Abstract).
POWELL et al. teach in paragraph 37 that the process may be carried out in a continuous flow vessel and reactor.
POWELL et al. teach in paragraph 31 that the digestive solvent comprise a KRAFT like solvent and water.
POWELL et al. teach in paragraphs 31 and 34 that the digestion reaction occurs from about 60°C to about 230°C and at a pressure from about 250 kPa to 7000 kPa.
The pretreated biomass is then taught in paragraph 35 to be washed prior to aqueous reforming.
Regarding claims 4-9 and 12, POWELL et al. do not seem to explicitly teach black liquor, green liquor or white liquor.
However, POWELL et al. teach a digestion step that is a KRAFT process, and black liquor, green liquor and white liquor are products that are produced from a 
Wherein the general conditions are known, optimization or workable ranges involve routine experimentation.
Regarding claims 10 and 11, POWELL et al. teach in paragraphs 31 and 34 that the digestion reaction occurs from about 60°C to about 230°C and at a pressure from about 250 kPa to 7000 kPa.
Wherein the general conditions are known, optimization or workable ranges involve routine experimentation.
Regarding claims 13 and 14, POWELL et al. teach in paragraph 31 that the digestive solvent comprise a KRAFT like solvent and water.
Regarding claims 15 and 16, POWELL et al. teach in paragraphs 26 and 27 that biomass may be chosen from lignocellulose and cellulose. POWELL et al. teach that the biomass may comprise residual soil and dirt.
Wherein the general conditions are known, optimization or workable ranges involve routine experimentation.

Wherein the general conditions are known, optimization or workable ranges involve routine experimentation.
Regarding claims 19, POWELL et al. teach in paragraph 31 that the digestion solvent comprises an alkali.
Regarding claim 20, POWELL et al. teach in paragraph 143 an example in which the digested products are washed, in a filter funnel to remove the impurities.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771